DETAILED ACTION
Status of Claims: Claims 1, 6-14, and 18 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-14, and 18 (renumbered as 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record since none of the prior art, taken individually or in combination, fairly renders obvious the limitations “prior to receipt of the network credential through the remote user interface device, the remote server identifies the previously-commissioned appliance from a set of user- associated appliances and transmits the request for the network credential to the previously- commissioned appliance”, “receiving the network credential at the domestic appliance from the previously- commissioned appliance in response to prompting transmission of the request to the previously- commissioned appliance”, and “wherein the network credential is erased at the remote server in response to the network credential being transmitted through the remote user interface device” when considering with other claimed limitations in the claim as a whole.
Independent claim 10 is allowable over the prior art of record since none of the prior art, taken individually or in combination, fairly renders obvious the limitations “identifying the previously-commissioned appliance from a set of user-associated appliances prior to transmitting the request for the network credential and in response to receiving the commissioning request; and erasing the network credential at the remote 
Dependent claims 6-9, 11-14, and 18 are allowed based on the virtue of their dependency on the allowed base claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476